              Case 1:20-cv-00156-FPG Document 22 Filed 05/28/21 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

BRIANNA E., 1
                                                              Plaintiff,             Case # 20-cv-00156-FPG

v.                                                                                   DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,
                                                              Defendant.


                                                 INTRODUCTION

           On September 6, 2016, Plaintiff Brianna E. protectively applied for Supplemental Security

Income under Title XVI of the Social Security Act (the “Act”). Tr. 2 80. The Social Security

Administration (the “SSA”) denied her claim and Plaintiff appeared at a hearing before

Administrative Law Judge JuanCarlos Hunt on September 6, 2018. See Tr. 31. At the hearing,

Plaintiff and vocational expert, William T. Cody, testified. On November 8, 2018, the ALJ issued

an unfavorable decision. Tr. 15-27. The Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final decision of the SSA. Tr. 1-3. Plaintiff then appealed to this

Court. 3 ECF No. 1.

           The parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 16, 17. For the reasons that follow, Plaintiff’s motion is GRANTED,

the Commissioner’s motion is DENIED, and the ALJ’s decision is REMANDED to the

Commissioner for further administrative proceedings.




1
  In order to better protect personal and medical information of non-governmental parties, this Decision and Order
will identify the plaintiff using only her first name and last initial in accordance with this Court’s Standing Order
issued November 18, 2020.
2
    “Tr.” refers to the administrative record in this matter. ECF No. 9.
3
    The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c)(3).
         Case 1:20-cv-00156-FPG Document 22 Filed 05/28/21 Page 2 of 9




                                      LEGAL STANDARD

I.     District Court Review

       When it reviews a final decision of the SSA, it is not the Court’s function to “determine de

novo whether [the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).

Rather, the Court “is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera v. Astrue,

697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §§ 405(g), 1383(c)(3)) (other citation omitted).

The Commissioner’s decision is “conclusive” if it is supported by substantial evidence. 42 U.S.C.

§§ 405(g), 1383(c)(3). “Substantial evidence means more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Moran

v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations omitted).

II.    Disability Determination

       To determine whether a claimant is disabled within the meaning of the Act, an ALJ follows

a five-step sequential evaluation: the ALJ must determine (1) whether the claimant is engaged in

substantial gainful work activity; (2) whether the claimant has any “severe” impairments that

significantly restrict his or her ability to work; (3) whether the claimant’s impairments meet or

medically equal the criteria of any listed impairments in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and if they do not, what the claimant’s residual functional capacity (“RFC”)

is; (4) whether the claimant’s RFC permits him or her to perform the requirements of his or her

past relevant work; and (5) whether the claimant’s RFC permits him or her to perform alternative

substantial gainful work which exists in the national economy in light of her age, education, and

work experience. See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986); Rosa v. Callahan,

168 F.3d 72, 77 (2d Cir. 1999); see also 20 C.F.R. § 404.1520.



                                                 2
          Case 1:20-cv-00156-FPG Document 22 Filed 05/28/21 Page 3 of 9




                                          DISCUSSION

I.     The ALJ’s Decision

       The ALJ analyzed Plaintiff’s claim for benefits using the process described above. At step

one, the ALJ found that Plaintiff had not engaged in substantial gainful activity since September

6, 2016, the date of her disability application. Tr. 17. At step two, the ALJ found that Plaintiff

has the following severe impairments: anxiety, bipolar disorder, depression, and obesity. Id. The

ALJ also determined that Plaintiff suffered from the following non-severe impairments:

fibromyalgia, binge eating disorder, unspecified personality disorder, irritable bowel syndrome

(“IBS”), hypothyroidism, insomnia, numbness and cramping in her hands, mild intermittent

asthma, and GERD. Tr. 17-19. At step three, the ALJ found that the Plaintiff does not have an

impairment or combination of impairments that meet or medically equal the severity of one of the

listed impairments. Tr. 19.

       The ALJ determined that Plaintiff maintained the RFC to perform light work as defined in

20 C.F.R. § 416.967(b). Tr. 21. However, the ALJ found that Plaintiff had limitations including

that Plaintiff can: frequently balance, crouch, kneel, crawl, stoop, and climb stairs, ramps, ladders

and scaffolds; frequently push, pull, handle, finger, and feel bilaterally; and occasionally push,

pull, and operate foot controls with her lower extremities. Id. The ALJ determined that Plaintiff

needs to avoid (1) work environments with crowds, extreme cold, wetness, fumes, dusts, odors,

gases, poor ventilation, and other pulmonary irritants; and (2) hazards, such as unprotected heights,

machines with moving mechanical parts and driving employer vehicles. Id. Finally, the ALJ

found that Plaintiff can: understand, remember, and carry out simple instructions; frequently

interact appropriately with supervisors; occasionally interact with coworkers and the public; make

simple work-related decisions; and tolerate few changes in a routine work setting. Id. Plaintiff



                                                 3
         Case 1:20-cv-00156-FPG Document 22 Filed 05/28/21 Page 4 of 9




will be off task ten percent of the day due to attention and concentration lapses and/or the need to

go the bathroom and will miss work once a month. Id.

       In formulating the RFC, the ALJ gave some weight to Dr. Samuel Balderman, a

consultative examiner who opined that Plaintiff has mild limitations with sustained physical

activity due to her poor weight control, but gave no weight to his opinion regarding Plaintiff’s

psychological conditions as it was beyond his areas of expertise. Tr. 24. Consultative Examiner

Jeanine Ippolito PsyD’s opinion that Plaintiff could manage funds, follow and understand simple

directions and instructions, perform simple tasks independently, learn new tasks, perform complex

tasks independently, and make appropriate decisions, was afforded significant weight.            Id.

Additionally, the ALJ gave significant weight to Dr. Ippolito’s opinion that Plaintiff could

maintain attention and concentration and a regular schedule with moderate limitations, but did not

afford significant weight to Dr. Ippolito’s opinion that Plaintiff had marked limitations in

appropriately dealing with others or moderate to marked limitations in relating to others. Id.

       The ALJ also gave some weight to the opinion of treating psychiatrist, Dr. Wonhoon Park.

Id. Specifically, significant weight was applied to Dr. Park’s opinion that Plaintiff was not a

malingerer, because it was consistent with treatment records, but the ALJ applied little weight to

the opinion that Plaintiff would miss work more than three times a month as it was deemed

inconsistent with the treatment records. Id. Finally, some weight was given to the opinion of O.

Fassler, PhD, state psychological consultant. Tr. 25. In particular, the ALJ gave significant weight

to Dr. Fassler’s opinion that Plaintiff had moderate limitations in social functioning and

maintaining concentration, persistence, or pace, because it was consistent with the medical records.




                                                 4
         Case 1:20-cv-00156-FPG Document 22 Filed 05/28/21 Page 5 of 9




However, only some weight was given to Dr. Fassler’s opinion contained in the mental assessment

disability determination explanation document. Id.

       At steps four and five, the ALJ concluded that Plaintiff was unable to perform any past

relevant work but that there were jobs that existed in the national economy that Plaintiff could

perform including, for example, Sorter or Packer. Tr. 26-27. As such, the ALJ found that Plaintiff

was not disabled.

II.    Analysis

       Plaintiff takes issue with the ALJ’s decision on the basis that the RFC finding is not based

on substantial evidence with regard to the off-task time limitation and expected absences per

month. This Court agrees.

       “Specific RFC assessments, like percentage of time off-task, must be based on evidence in

the record, not on an ‘ALJ’s own surmise.’” Wouters v. Comm’r of Soc. Sec., No. 19-cv-610-FPG,

2020 WL 2213896, at *2 (W.D.N.Y. May 7, 2020) (quoting Cosnyka v. Colvin, 576 F. App’x 43,

46 (2d Cir. 2014) (summary order) (remanding where the ALJ “translated” medical evidence

suggesting that the claimant would be off task “for ten percent of the workday” into a determination

that the claimant would be off task “six minutes out of every hour” because “[t]here [was] no

evidence in the record to the effect that [the claimant] would be able to perform sedentary work if

he could take a six-minute break every hour, rather than some other duration and frequency

amounting to ten percent of the workday.”)).

       In making the RFC determination, the ALJ made clear that he considered Plaintiff’s

medical history and the opinions of various medical providers. However, the ALJ’s specific

finding that Plaintiff would be off-task ten percent of the workday and would miss work once a

month is not rooted in any particular medical evidence or opinion. Indeed, the ALJ does not point



                                                 5
          Case 1:20-cv-00156-FPG Document 22 Filed 05/28/21 Page 6 of 9




to any evidence in support of the finding, nor does the ALJ attempt to tie any evidence of record—

beyond Plaintiff’s brief testimony regarding bathroom use—to this specific conclusion. See June

S. v. Comm’r of Soc. Sec., No. 19-cv-1514-FPG, 2020 WL 7137041, at *3 (W.D.N.Y. Dec. 7,

2020) (finding the ALJ’s 10% off-task limitation unsupported by the record where the finding was

not rooted in any medical evidence nor did the ALJ attempt to tie any evidence to the specific

conclusion); see also Milliken v. Berryhill, No. 1:16-CV-00297 EAW, 2017 WL 3208635, at *17

(W.D.N.Y. July 28, 2017) (case remanded where the ALJ determined that plaintiff would need

half hour breaks over the course of an eight hour work day to complete tasks but failed to point to

anything in the record to support the determination that such a duration would permit plaintiff to

work). “Without some explanation from [the ALJ] as to the tether between [his] RFC and

the . . . medical opinions or statements from plaintiff, the RFC appears to be based upon [his] lay

analysis of plaintiff’s limitations, which is not permitted and requires remand.” Jordan v.

Berryhill, No. 1:17-CV-00509 (JJM), 2018 WL 5993366, at *3 (W.D.N.Y. Nov. 15, 2018).

       In response to Plaintiff’s assertion that the off task time is not supported by the evidence

in the record, the Commissioner argues that it is Plaintiff’s burden to demonstrate that she has

greater limitations than that opined by the ALJ. ECF No. 17-1 at 10. However, in arguing that

Plaintiff has failed to meet her burden to support a greater disability finding, the Commissioner

ignores the fact that there is no evidence which supports the ALJ’s off-task time finding in the first

place. See id. The relevant case law makes clear that such a specific RFC limitation must be

supported by a clear medical opinion in order to be deemed proper. See Silkowski v. Comm’r of

Soc. Sec., No. 18-CV-6727, 2020 WL 1493951, at *6 (W.D.N.Y. Mar. 27, 2020) (remanding

where a doctor opined that the plaintiff needed “frequent opportunities” to alternate positions and

the ALJ determined an appropriate RFC allowed for position changes every 60 minutes, without



                                                  6
          Case 1:20-cv-00156-FPG Document 22 Filed 05/28/21 Page 7 of 9




any explanation for the translation of “frequent” to “every 60 minutes”); Annis v. Comm’r of Soc.

Sec., No. 18-CV-1276, 2019 WL 6875231, at *10-11 (W.D.N.Y. Dec. 17, 2019) (finding the ALJ’s

determination that plaintiff would be off task five percent of the workday lacked sufficient support

where the only medical opinion providing a specific time limitation stated that plaintiff would be

off task at least 30% of the workday). But see Racine v. Berryhill, No. 15-CV-0097A(F), 2017

WL 4570387, at *9-10 (W.D.N.Y. Sept. 12, 2017) (finding an ALJ’s RFC determination that

plaintiff was able to perform light work with the option of sitting or standing for the specific

duration of every two to three hours was sufficiently supported by plaintiff’s testimony and

relevant medical records). If the ALJ believed that an off-task determination was necessary and

no such opinion was provided in the record, he should have obtained a medical opinion supporting

such a limitation. Cheek v. Comm’r of Soc. Sec., No. 1:18-CV-01455 EAW, 2020 WL 2028258,

at *5 (W.D.N.Y. Apr. 28, 2020).

       The Commissioner further attempts to distinguish the Second Circuit’s holding in Cosnyka

v. Colvin, 576 F. App’x 43 (2d Cir. 2014), requiring a specific opinion for such a limitation finding

from the circumstances presented here by noting that case law also supports assigning a particular

percentage off task time determination without a specific medical opinion where the evidence

supports the limitation. See ECF No. 17-1 at 12-13 (citing Johnson v. Colvin, 669 F. App’x 44,

47 (2d Cir. 2016) (summary order)). However, in those circumstances where courts have affirmed

an ALJ’s specific RFC finding despite the lack of a specific medical opinion, there was clear

evidence supporting the limitation on which the ALJ relied. For example, in Johnson v. Colvin,

669 F. App’x 44 (2d Cir. 2016), the ALJ determined that plaintiff could perform work “slightly

slower than average pace, i.e. no more than 10% slower than average.” Id. at 47. In support, the

ALJ relied on various medical evidence including opinions that plaintiff had minimal to no limit



                                                 7
          Case 1:20-cv-00156-FPG Document 22 Filed 05/28/21 Page 8 of 9




in the ability to understand directions, perform tasks, and maintain attention and concentration, in

conjunction with the opinion of a provider that plaintiff’s physical problems may interfere with his

ability to maintain a regular schedule. Id. The is no such evidence here. Indeed, other than noting

that various medical records illustrate Plaintiff’s IBS symptoms, neither the ALJ or the

Commissioner can point to anything in the record that suggests how much time Plaintiff would be

off-task in a work setting due to her IBS or mental health limitations.

       The ALJ’s RFC assessment is not harmless error, because the vocational expert relied on

the off-task time in concluding that Plaintiff was not disabled. Tr. 63-64. The vocational expert

specifically testified that if a person was off-task 15% of the day, they would be precluded from

working. Tr. 65. Yet, the ALJ relied on this testimony and the unsupported 10% off-task time

determination in concluding that Plaintiff was not disabled. See Tr. 21. In other words, if Plaintiff

in fact will be off task more than 10% of the workday, she may be considered disabled. This case

is therefore remanded to the Commissioner to reevaluate Plaintiff’s RFC and, if necessary, further

develop the record to determine precisely how much of the workday Plaintiff would be off task.

See Cosnyka, 576 F. App’x at 46 (remanding where there was no basis for a particular off-task

determination).

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings, ECF No. 16,

is GRANTED, the Commissioner’s motion for judgment on the pleadings, ECF No. 17, is

DENIED, and the matter is REMANDED to the Commissioner for further administrative

proceedings consistent with this opinion, pursuant to sentence four of 42 U.S.C. § 405(g). The

Clerk of Court shall enter judgment and close this case.

       IT IS SO ORDERED.



                                                 8
 Case 1:20-cv-00156-FPG Document 22 Filed 05/28/21 Page 9 of 9




Dated: May 28, 2021
       Rochester, New York        ______________________________________
                                  HON. FRANK P. GERACI, JR.
                                  Chief Judge
                                  United States District Court




                              9
